DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 14, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2015/0248178 A1, Published September 3, 2015) in view of Yabuuchi (US 2010/0231553 A1, Published September 16, 2010).
As to claim 1, Oh discloses a method of determining a touch point, comprising: 
detecting a touch signal value of each point (Oh at Figs. 4, 6, in particular; ¶ [0082]); 
determining a first point whose touch signal value is greater than a report point threshold as a center point (Oh at Figs. 6-7; ¶ [0083]-[0084] discloses “For example, in a case in which the first threshold is set to 1200, since 1340 which is the piece of effective data having the maximum value within a first touch input group is greater than 1200 which is the first threshold, the calculating unit 350 may determine that effective data within the first touch input group is generated by the general touch input”); 

Oh does not disclose comparing the extracted touch signal values of the plurality of second points with an auxiliary threshold, and counting the a number of the second points whose touch signal values are greater than the auxiliary threshold; and determining the first point as a touch point when the number of the second points whose touch signal values are greater than the auxiliary threshold is greater than or equal to a first preset value.
However, Yabuuchi does disclose comparing the extracted touch signal values of the plurality of second points with an auxiliary threshold, and counting the a number of the second points whose touch signal values are greater than the auxiliary threshold (Yabuuchi at ¶ [0104] discloses “As shown in FIG. 7, the number of the sensors 421 adjacent to the one sensor 421b is six. Therefore, in S1304, the operating position determination unit 451 acquires the detection levels detected with the six sensors 421b. When the detection levels detected with the three sensors 421b including the one determined to receive the operational input in S1303 are greater than or equal to the threshold as a result of the comparison in S1304 (Yes in S1305), the operating 
determining the first point as a touch point when the number of the second points whose touch signal values are greater than the auxiliary threshold is greater than or equal to a first preset value (Yabuuchi at ¶ [0104] discloses “when the values of the detection levels detected with the three sensors 421b are the same as a result of the comparison in S1306 (Yes in S1306), the operating position determination unit 451 determines that the center of the regular triangle formed by the three sensors 421b is the touched position as described in FIGS. 12A and 12B (S1307) and then completes the entire processing.”).
Oh discloses a base touch input device upon which the claimed invention is an improvement.  Yabuuchi discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Oh the teachings of Yabuuchi for the predictable result of improving accuracy without increasing the number of sensors (Yabuuchi at ¶ [0013]).
As to claim 3, the combination of Oh and Yabuuchi discloses the method of determining a touch point according to claim 1, wherein the report point threshold (Oh at Figs. 5-7; ¶ [0084], first threshold) is greater than the auxiliary threshold (Oh at Figs. 5-7; ¶ [0087]-[0088], third threshold is less than the first threshold).
As to claim 4, the combination of Oh and Yabuuchi discloses the method of determining a touch point according to claim 3, wherein the report point threshold is 
As to claim 8, the combination of Oh and Yabuuchi discloses the method of determining a touch point according to claim 1, further comprising: determining the first point as a non-touch point when the number of the second points whose touch signal values are greater than the auxiliary threshold (Oh at Figs. 6-7) is less than the first preset value (Yabuuchi at Fig. 14, steps S1305, S1305-4, S1308).
Oh discloses a base touch input device upon which the claimed invention is an improvement.  Yabuuchi discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Oh the teachings of Yabuuchi for the predictable result of improving accuracy without increasing the number of sensors (Yabuuchi at ¶ [0013]).
As to claim 9, Oh discloses an apparatus of determining a touch point, comprising: 
a detection module configured to detect a touch signal value of each point (Oh at Figs. 4, 6, in particular; ¶ [0082]); 
a determination module configured to determine a first point whose touch signal value is greater than a report point threshold as a center point (Oh at Figs. 6-7; ¶ [0083]-[0084] discloses “For example, in a case in which the first threshold is set to 1200, since 1340 which is the piece of effective data having the maximum value within a first touch input group is greater than 1200 which is the first threshold, the calculating 
an extraction module configured to extract touch signal values of a plurality of second points around the center point (Oh at Figs. 6-7; ¶ [0087] discloses “The peripheral pieces of effective data refer to pieces of effective data corresponding to a plurality of nodes surrounding a node corresponding to the piece of effective data having the maximum value. For example, the peripheral pieces of effective data may be determined as pieces of effective data corresponding to eight nodes surrounding a node corresponding to the piece of effective data having the maximum value within the second touch input group”).
Oh does not disclose a first judgment module configured to compare the touch signal values of the plurality of second points with an auxiliary threshold, and to count a number of the second points whose touch signal values are greater than the auxiliary threshold; and a decision module configured to determine the first point as a touch point in response to the number of the second points whose touch signal values are greater than the auxiliary threshold being greater than or equal to a first preset value.
However, Yabuuchi does disclose a first judgment module configured to compare the touch signal values of the plurality of second points with an auxiliary threshold, and to count a number of the second points whose touch signal values are greater than the auxiliary threshold (Yabuuchi at ¶ [0104] discloses “As shown in FIG. 7, the number of the sensors 421 adjacent to the one sensor 421b is six. Therefore, in S1304, the operating position determination unit 451 acquires the detection levels detected with the six sensors 421b. When the detection levels detected with the three sensors 421b including the one determined to receive the operational input in S1303 are greater than or equal to the threshold as a result of the comparison in S1304 (Yes in S1305), the operating position determination unit 451 compares the values of the detection levels detected with the three sensors 421b with each other (S1306)”); and 
a decision module configured to determine the first point as a touch point in response to the number of the second points whose touch signal values are greater than the auxiliary threshold being greater than or equal to a first preset value (Yabuuchi at ¶ [0104] discloses “when the values of the detection levels detected with the three sensors 421b are the same as a result of the comparison in S1306 (Yes in S1306), the operating position determination unit 451 determines that the center of the regular triangle formed by the three sensors 421b is the touched position as described in FIGS. 12A and 12B (S1307) and then completes the entire processing.”).
Oh discloses a base touch input device upon which the claimed invention is an improvement.  Yabuuchi discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Oh the teachings of Yabuuchi for the predictable result of improving accuracy without increasing the number of sensors (Yabuuchi at ¶ [0013]).
As to claim 11, the combination of Oh and Yabuuchi discloses the apparatus of determining a touch point according to claim 9, wherein the report point threshold (Oh at Figs. 5-7; ¶ [0084], first threshold) is greater than the auxiliary threshold (Oh at Figs. 5-7; ¶ [0087]-[0088], third threshold is less than the first threshold).
As to claim 14, the combination of Oh and Yabuuchi discloses the apparatus of determining a touch point according to claim 9, wherein the decision module is further configured to determine the first point as a non-touch point in response to the number of the second points whose touch signal values are greater than the auxiliary threshold (Oh at Figs. 6-7) being less than the first preset value (Yabuuchi at Fig. 14, steps S1305, S1305-4, S1308).
Oh discloses a base touch input device upon which the claimed invention is an improvement.  Yabuuchi discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Oh the teachings of Yabuuchi for the predictable result of improving accuracy without increasing the number of sensors (Yabuuchi at ¶ [0013]).
As to claim 15, the combination of Oh and Yabuuchi discloses a touch display device, comprising: a touch display panel; and an apparatus of determining a touch point (Oh at Figs. 1-2) according to claim 9 (See rejection of claim 9 above), the apparatus of determining a touch point being connected with the touch display panel, and being configured to determine whether a touch point exists on the touch display panel and a position of the touch point (Oh at Fig. 1).
As to claim 16, the combination of Oh and Yabuuchi discloses a computer readable storage medium on which computer instructions are stored (Oh at Fig. 1), wherein the method of determining a touch point according to claim 1 (See rejection of claim 1 above) is carried out when the computer instructions are executed by a processor (Oh at Fig. 1).
As to claim 20, the combination of Oh and Yabuuchi discloses the touch display device according to claim 15, wherein the decision module is further configured to determine the first point as a non-touch point in response to the number of the second points whose touch signal values are greater than the auxiliary threshold (Oh at Figs. 6-7) being less than the first preset value (Yabuuchi at Fig. 14, steps S1305, S1305-4, S1308).
Oh discloses a base touch input device upon which the claimed invention is an improvement.  Yabuuchi discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Oh the teachings of Yabuuchi for the predictable result of improving accuracy without increasing the number of sensors (Yabuuchi at ¶ [0013]).

Allowable Subject Matter
Claims 2, 5, 6, 7, 10, 12, 13, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, none of the prior art found by the Examiner discloses the claimed aspects of:  before comparing the extracted touch signal values of the plurality of second points with an auxiliary threshold, the method further comprising:  comparing the extracted touch signal values of the plurality of second points with an abnormal threshold, and counting a number of the second points whose touch signal values are greater than the abnormal threshold; and 
determining the first point as a non-touch point when the number of the second points whose touch signal values are greater than the abnormal threshold is greater than or equal to a second preset value.

As to claims 10 and 19, each of these claims is allowable for similar reasoning given above for claim 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622